Carpenter, J.
The time limited by statute for filing a motion in error is twenty-four hours after final judgment, with a discretionary power in the superior court to extend it to any time not exceeding ten days ; which motion must be “ that the record in such cause may be transmitted to the next Supreme Court of Errors which would have cognizance of a motion for a new trial in the cause, &c.” And a motion for a new trial shall be reserved “ for the advice of the Supreme Court of Errors next to be holden in the same county.” By these provisions the legislature must have intended the next term after the expiration of the time limited for filing a motion in error. As this case was brought to that term the motion in error was properly allowed, and the defendant’s plea in abatement must be overruled.
*508The court below erased this case from the docket. The defendant now attempts to justify this proceeding on two grounds. 1. That an appeal will not lie in favor of the defendant, from an adverse decision upon a plea in abatement. 2. That the bond taken on the appeal, as written out by the magistrate, describes the appellate court as the county court instead of the superior court. If either ground is tenable the doings of the superior court must stand, otherwise the judgment must be reversed.
1. Can the defendant appeal from a judgment of respondeas ouster on a plea in abatement ?
If we were to determíne this question by a construction of the general statute regulating appeals, it might be well to consider whether we ought not to hold, in analogy to the decisions under the statute relating to writs of error, that a judgment necessary to support an appeal must be a final judgment. But the statute relating to appeals, as applicable to this case, must be construed in connection with the 91st section of the statute, (Gen. Statutes, p. 20,) which provides that “ in case the defendant appeal from a judgment rendered on a plea in abatement, and shall not make good his plea by the judgment of the court to which he appeals, he shall be liable to pay costs, and execution shall issue against him for the same, although the cause shall finally be decided in his favor.” This statute, by implication at least, gives to the defendant the right of appeal in a case like this ; and such we presume was the intention of the legislature. To the same effect are the decisions of this court in the cases of Blackman v. Bella, 24 Conn., 331, and Prosser v. Chapman, 29 Conn., 515.
^ 2. In respect to the bond. The case was appealed to the superior court, and the bond, as the record discloses, was in fact properly taken. The appeal, being properly allowed, vacated the judgment, and the parties had a right to enter the cause in the docket of the superior court. But it seems that the justice subsequently, in writing out the bond, made a mistake in the description of the court.
We have no occasion to determine whether it is necessary *509that the bond should appear at length upon the record ; for admitting it to be necessary, we are clearly of the opinion that the mistake is a clerical one, and may be corrected at any time; consequently it is no cause for erasing from the docket. If it is not necessary, the mistake is of no consequence so far as the appeal is concerned. In either case it can not impair the validity of the appeal, nor affect the rights of the parties under it.
There is therefore manifest error and the judgment of the superior court must be reversed.
In this opinion the other judges concurred; except Mc-Curdy, J., who having tried the'case in the court below did not sit.